Title: To James Madison from Thomas Bulkeley, 22 April 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 22nd. April 1801
					
					The Brig Schuylkill bound to Norfolk, Virginia gives me an opportunity of transmitting the preceeding Copy of my last letter to you dated 20th. Inst. & to advise you, Our Consul at London mentions in his letter to me dated 18th. March “You will have heard that the Dey of Tripoli has declared War against the United States.”  Our communication by Post being stopped, prevents our getting the confirmation thro’ Spain; Mr. Smith has dispached an express to Madrid to Col. Humphreys, who is to return here in 15 days, if not intercepted in Spain where the Officers are extreemly rigorous.  I have the honor to be Sir Your humble Servt.
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
